Citation Nr: 0621714	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip and leg 
condition.  

2.  Entitlement to service connection for a low back 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from July to December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran does not have a current right hip and leg 
disability.  

2.  The veteran's low back condition was not caused by her 
active military service from July 1999 to December 1999.


CONCLUSIONS OF LAW

1.  Service connection for a right hip and leg condition is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2.  Service connection for a low back condition is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  With regards to the veteran's right hip and 
leg condition, there is no competent evidence of a current 
disability.  In fact, the veteran's January 2003 VA joints 
examination stated that no right hip pathology was found, 
despite her subjective complaints of pain.  The MRI of her 
right hip was normal, providing evidence against this claim.  

In October 2004, she had a right sacroiliac joint injection 
for her pain.  However, no etiology was given for her pain.  
Private medical records from Dr. M. Z. show a reported 
history of trauma, and subjective complaints of pain, but a 
November 2001 x-ray of her right hip was normal.  

Pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Since the veteran does not have a right hip or leg 
disability, her appeal is denied.  

With regards to the veteran's low back condition, in June 
2003, Dr. S.C., a private physician, stated that there was 
electrodiagnostic evidence of S1 nerve root irritation and 
electrodiagnostic evidence of L5-S1 posterior rami 
radiculopathy.  An MRI revealed mild facet joint ligamentum 
flavum hypertrophy at the L4-L5 and L5-S1 interspaces without 
evidence of central canal narrowing.  Therefore, the veteran 
has a current low back disability.  

However, the veteran's service medical records (SMRs) are 
completely negative for any diagnosis of or treatment for a 
low back disability.  The first diagnosis of a low back 
disability was over three years after the veteran left active 
duty in 1999.  Moreover, the veteran's post-service treatment 
do not provide a link between her low back disability and her 
period of active service, providing more evidence against 
this claim.  

The Board acknowledges that an August 2004 VA medical report 
indicates that the veteran reported an in-service fall that 
she considered to be the cause of her low back disability.  
However, it is clear that the statement reflects no more than 
a recording of medical history provided by the veteran, 
rather than an endorsement of that history as demonstrating 
an in-service etiology of the disorder.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran). 

In this case, the Board finds that service and post-service 
medical records, as a whole, provide evidence against this 
claim.  Additionally, the veteran is a layperson and does not 
have the medical expertise to find that her current disorder 
is related to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board finds that the preponderance of the evidence is 
against service connection for a low back disability.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2002, as well as information provided in 
the February 2004 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate her claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the February 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
December 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in her possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the December 2002 VCAA 
notice and the February 2004 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to her 
claims, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if her 
claims were granted.  However, since the veteran's claims for 
service connection are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's low back disability.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.


ORDER

Service connection for a right hip and leg condition is 
denied.  

Service connection for a low back condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


